Citation Nr: 0800735	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  97-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the character of the appellant's discharge from 
his period of active duty extending from March 1961 to March 
1962 constitutes a bar to VA benefits.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for postoperative 
residuals of a correction for a hammertoe deformity and corns 
of the left foot.

5.  Entitlement to service connection for hard corns of the 
right foot.

6.  Entitlement to service connection for reactive airway 
disease with allergic rhinitis and asthma (claimed as hay 
fever), including as a result of tobacco addiction.

7.  Entitlement to service connection for dysthymia (claimed 
as anxiety, depression, and passive aggressive reaction).

8.  Entitlement to service connection for chronic 
laryngopharyngitis due to gastroesophageal reflux.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The appellant had active service from June 1956 to May 1959 
and from March 1961 to March 1962.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of  January 1996 and May 1996 rating and 
Administrative decisions of VA's Regional Office (RO) in 
Phoenix, Arizona.

In October 2002, the Board affirmed the RO's decisions.  The 
appellant then
appealed the Board's October 2002 decision to the United 
States Court of Appeals
for Veterans Claims (Court).  In a Memorandum Decision dated 
April 2006, the
Court vacated the Board's decision and remanded the 
appellant's claims to the
Board for the primary purpose of affording the appellant a 
hearing before the Board
and the secondary purpose of considering the appellant's 
arguments presented to the
Court.   

The Board in turn remands the claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not provided the 
appellant notice with regard to the claim of whether the 
character of his discharge from his period of active duty 
extending from March 1961 to March 1962 constitutes a bar to 
VA benefits such that any decision to proceed in adjudicating 
that claim and the other inextricably intertwined claims on 
appeal would prejudice the appellant in the disposition 
thereof.  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, as the appellant argued to the Court, the RO 
never provided the appellant VCAA notice on the claim of 
whether the character of his discharge from his period of 
active duty extending from March 1961 to March 1962 
constitutes a bar to VA benefits.  This procedural defect 
must be cured on remand by providing the appellant such 
notice, which complies with the aforementioned case 
precedent.  

In addition, as previously indicated, the Court remanded 
these claims to the Board primarily for the purpose of 
affording the appellant a hearing before the Board.  However, 
since the Court took this action, the Board has learned that 
the appellant is living in Thailand, where a suitable hearing 
facility and hearing equipment are not available, and is not 
able to travel to the Philippines for a video hearing before 
the Board.  Given that the appellant's claims are being 
remanded for another purpose, it would be helpful to provide 
the appellant additional information regarding his rights to 
a hearing under such circumstances, including appointing a 
representative.  .  

The Board REMANDS this case for the following action:

1.  Provide the appellant VCAA notice 
pertaining to the claim of whether the 
character of his discharge from his 
period of active duty extending from 
March 1961 to March 1962 constitutes a 
bar to VA, which satisfies the 
requirements of the Court's holdings in 
Pelegrini II, Quartuccio and 
Dingess/Hartman. 

2.  Notify the appellant that he has a 
right to appoint a representative in 
support of his appeal who, with good 
cause, may present argument at a Board 
hearing on the appellant's behalf in his 
absence.  

3.  Readjudicate the claims on appeal 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted, provide the appellant a 
supplemental statement of the case, which 
cites the regulations pertinent to Board 
hearings, including 38 C.F.R. 
§§ 20.700-20.704, and an opportunity to 
respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



